DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on December 23, 2008 as modified by the preliminary amendment filed on May 13, 2010.  Claims 1-7 and 9-20 are now pending in the present application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2020 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1-9, 12 and 16-20 are rejected under 35 U.S.C. 103 as being un-patentable over Waters US Patent Application No.:( US 2012/0058778 A1) hereinafter referred Waters, as in view of Negus et al   US Patent Application No.:( US 2015/0230105 A1) hereinafter referred Negus.
For claim 1, Waters discloses a method comprising:
 receiving one or more signals at an access device, wherein the one or more signals comprise information associated with location determination (paragraph [0005], lines 1-11) and (paragraph [0007], lines 5-7); 
based on the information associated with location determination, determining a location of the access device (paragraph [0008], lines 1-4) and an uncertainty level associated with that location determination (paragraph [0023], lines 1-6). However, Waters disclose all the subject matter of the claimed invention with the exemption of the communicating the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones based upon the location and uncertainty data; and receiving at the access device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones as recited in claim 1.
Negus from the same or analogous art teaches the communicating the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones based upon the location and uncertainty data (paragraph [0249], lines 31-44); and receiving at the access device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones (paragraph [0249], lines 31-44). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the communicating the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones based upon the location and uncertainty data; and receiving at the access device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones as taught by Negus into the determination of a position of a mobile wireless device of Waters.   
The communicating the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones based upon the location and uncertainty data; and receiving at the access device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones can be modify/implemented by combining the communicating the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones based upon the location and uncertainty data; and receiving at the access device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones with the device. This process is implemented as a hardware solution or as firmware solutions of Negus into the determination of a position of a mobile wireless device of Waters.  As disclosed in Negus, the motivation   for the combination would be to use the determination of the proximity of the access device to one or more exclusion zones that will help the user to identify the position of the device when is close to the exclusion zones helping the user to be connected or maintain the connection with enough quality of service. 
For claim 2, Waters discloses the method, wherein the information associated with the one or more signals that are received by the access device comprises one or more SSIDs (paragraph [0040], lines 1-2).  
For claim 3, Waters disclose all the subject matter of the claimed invention with the exemption of the information associated with the one or more signals that are received by the 3.
Negus from the same or analogous art teaches the information associated with the one or more signals that are received by the access device comprises an identification of frequencies where RF energy was detected above a threshold (paragraph [0350], lines 1-7). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the information associated with the one or more signals that are received by the access device comprises an identification of frequencies where RF energy was detected above a threshold as taught by Negus into the determination of a position of a mobile wireless device of Waters.   
The information associated with the one or more signals that are received by the access device comprises an identification of frequencies where RF energy was detected above a threshold can be modify/implemented by combining the information associated with the one or more signals that are received by the access device comprises an identification of frequencies where RF energy was detected above a threshold with the device. This process is implemented as a hardware solution or as firmware solutions of Negus into the determination of a position of a mobile wireless device of Waters.  As disclosed in Negus, the motivation for the combination would be to use the identification of frequencies where RF energy was detected above a threshold that will help to identify the intensities of the signals offering or maintaining better quality on the service.
For claim 4, Waters discloses the method, wherein the information associated with the one or more signals that are received by the access device comprises signal strengths associated with the received signals (paragraph [0025], lines 7-13).  
For claim 5, Waters discloses the method, wherein the information associated with the one or more signals that are received by the access device comprises a location estimate from a mobile device associated with the access device (paragraph [0061], lines 1-6). 
For claim 6, Waters disclose all the subject matter of the claimed invention with the exemption of the mobile device is associated with the access point in at least one of the following frequency bands: 2.4 GHz, 5 GHz, 6 GHz as recited in claim 6.
Negus from the same or analogous art teaches the mobile device is associated with the access point in at least one of the following frequency bands: 2.4 GHz, 5 GHz, 6 GHz (paragraph [0047], lines 1-8). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the mobile device is associated with the access point in at least one of  Negus into the determination of a position of a mobile wireless device of Waters.   
The mobile device is associated with the access point in at least one of the following frequency bands: 2.4 GHz, 5 GHz, 6 GHz can be modify/implemented by combining the mobile device is associated with the access point in at least one of the following frequency bands: 2.4 GHz, 5 GHz, and 6 GHz with the device. This process is implemented as a hardware solution or as firmware solutions of Negus into the determination of a position of a mobile wireless device of Waters.  As disclosed in Negus, the motivation for the combination would be to use the different frequency bands that will have the option to be supplied for a better signal strength with a better quality of service becoming the method more efficient and reliable.
For claim 7, Waters disclose all the subject matter of the claimed invention with the exemption of the proximity of the access device to one or more exclusion zones comprises comparing the information associated with the one or more signals that are received by the access device to known 6 GHz fixed microwave deployments as recited in claim 7.
Negus from the same or analogous art teaches the proximity of the access device to one or more exclusion zones comprises comparing the information associated with the one or more signals that are received by the access device to known 6 GHz fixed microwave deployments(paragraph [0047], lines 7-12).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the proximity of the access device to one or more exclusion zones comprises comparing the information associated with the one or more signals that are received by the access device to known 6 GHz fixed microwave deployments as taught by Negus into the determination of a position of a mobile wireless device of Waters.   
The proximity of the access device to one or more exclusion zones comprises comparing the information associated with the one or more signals that are received by the access device to known 6 GHz fixed microwave deployments can be modify/implemented by combining the proximity of the access device to one or more exclusion zones comprises comparing the information associated with the one or more signals that are received by the access device to known 6 GHz fixed microwave deployments with the device. This process is implemented as a hardware solution or as firmware solutions of Negus into the determination of a position of a mobile wireless device of Waters. As disclosed in Negus, the motivation for the combination would be to use the proximity of the access device to exclusion zones comparing the information associated with the 
For claim 8, Waters disclose all the subject matter of the claimed invention with the exemption of the one or more operating parameters comprises a maximum transmit power level as recited in claim 8.
Negus from the same or analogous art teaches the one or more operating parameters comprises a maximum transmit power level (paragraph [0247], lines 1-9).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the one or more operating parameters comprises a maximum transmit power level as taught by Negus into the determination of a position of a mobile wireless device of Waters.   
The one or more operating parameters comprises a maximum transmit power level can be modify/implemented by combining the one or more operating parameters comprises a maximum transmit power level with the device. This process is implemented as a hardware solution or as firmware solutions of Negus into the determination of a position of a mobile wireless device of Waters.  As disclosed in Negus, the motivation for the combination would be to use the operating parameters that comprises a maximum transmit power level that will help the user to obtain a better quality in transmission  
For claim 9, Waters discloses the method, wherein the one or more operating parameters comprises an allowed frequency block (see figure 4A under the partial list of permissible frequencies of operation for fixed point to point microwave operation).  

For claim 12, Waters disclose all the subject matter of the claimed invention with the exemption of the location of the access device and the uncertainty level are determined in response to a detection by the access device of a change in the one or more signals as recited in claim 12.
Negus from the same or analogous art teaches the location of the access device and the uncertainty level are determined in response to a detection by the access device of a change in the one or more signals (paragraph [0030], lines 1-14).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the access device and the uncertainty level are determined in response to a detection by the access device of a change  Negus into the determination of a position of a mobile wireless device of Waters.   
The location of the access device and the uncertainty level are determined in response to a detection by the access device of a change in the one or more signals can be modify/implemented by combining the location of the access device and the uncertainty level are determined in response to a detection by the access device of a change in the one or more signals with the device. This process is implemented as a hardware solution or as firmware solutions of Negus into the determination of a position of a mobile wireless device of Waters. As disclosed in Negus, the motivation for the combination would be to use the change of the signals frequencies to obtain better quality signal in the communication.
For claim 12, Waters disclose all the subject matter of the claimed invention with the exemption of the cross-referencing of the location of the access device as determined based upon the information within the operating parameters request and other information available as recited in claim 12.
Negus from the same or analogous art teaches the cross-referencing of the location of the access device as determined based upon the information within the operating parameters request and other information available (paragraph [0027], lines 11-21).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the cross-referencing of the location of the access device as determined based upon the information within the operating parameters request and other information available as taught by Negus into the determination of a position of a mobile wireless device of Waters.   
The cross-referencing of the location of the access device as determined based upon the information within the operating parameters request and other information available can be modify/implemented by combining the cross-referencing of the location of the access device as determined based upon the information within the operating parameters request and other information available with the device. This process is implemented as a hardware solution or as firmware solutions of Negus into the determination of a position of a mobile wireless device of Waters.  As disclosed in Negus, the motivation for the combination would be to use the cross-referencing of the location of the access device within the operating parameters that will help the user to find the location where the communication is better becoming the signal quality of service more efficient and reliable.
16, Waters discloses the method, wherein the one or more signals comprise GPS data (404 fig. 5).  
For claim 17, Waters discloses the method, wherein the GPS data is retrieved from an external device with which the access device is connected (404 fig. 5) (paragraph [0027], lines 9-12).  
For claim 18, Waters discloses the method, wherein the GPS data is retrieved from the external device over a wireless connection (paragraph [0029], lines 1-10).   
For claim 19, Waters discloses an access device that: 
receives one or more signals, wherein the one or more signals comprise information associated with location determination (paragraph [0005], lines 1-11) and (paragraph [0007], lines 5-7); 
 based on the information associated with location determination, determines a location of the access device (paragraph [0008], lines 1-4) and an uncertainty level associated with that location determination (paragraph [0023], lines 1-6). However, Waters disclose all the subject matter of the claimed invention with the exemption of the communicates the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones based upon the location and uncertainty data; and 
receives one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones as recited in claim 19.
Negus from the same or analogous art teaches the communicates the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones based upon the location and uncertainty data  (paragraph [0249], lines 31-44); ; and 
receives one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones (paragraph [0249], lines 31-44). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the communicates the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones based upon the location and uncertainty data; and 
 Negus into the determination of a position of a mobile wireless device of Waters.   
The communicates the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones based upon the location and uncertainty data; and 
receives one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones can be modify/implemented by combining the communicates the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones based upon the location and uncertainty data; and 
receives one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones with the device. This process is implemented as a hardware solution or as firmware solutions of Negus into the determination of a position of a mobile wireless device of Waters.  As disclosed in Negus, the motivation   for the combination would be to use the determination of the proximity of the access device to one or more exclusion zones that will help the user to identify the position of the device when is close to the exclusion zones helping the user to be connected or maintain the connection with enough quality of service. 
For claim 20, Waters discloses one or more non-transitory computer readable media having instructions operable to cause one or more processors to perform the operations comprising:
 receiving one or more signals at an access device, wherein the one or more signals comprise information associated with location determination (paragraph [0005], lines 1-11) and (paragraph [0007], lines 5-7); 
based on the information associated with location determination, determining a location of the access device (paragraph [0008], lines 1-4)  and an uncertainty level associated with that location determination (paragraph [0023], lines 1-6). However, Waters disclose all the subject matter of the claimed invention with the exemption of the communicating the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones based upon the location and uncertainty data; and receiving at the access device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones as recited in claim 20.
Negus from the same or analogous art teaches the communicating the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones based upon the location and uncertainty data (paragraph [0249], lines 31-44); and receiving at the access device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones (paragraph [0249], lines 31-44). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the communicating the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones based upon the location and uncertainty data; and receiving at the access device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones as taught by Negus into the determination of a position of a mobile wireless device of Waters.   
The communicating the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones based upon the location and uncertainty data; and receiving at the access device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones can be modify/implemented by combining the communicating the location and the uncertainty level to a database server equipped to determine the proximity of the access device to one or more exclusion zones based upon the location and uncertainty data; and receiving at the access device, one or more operating parameters associated with the proximity of the access device to the one or more exclusion zones with the device. This process is implemented as a hardware solution or as firmware solutions of Negus into the determination of a position of a mobile wireless device of Waters.  As disclosed in Negus, the motivation   for the combination would be to use the determination of the proximity of the access device to one or more exclusion zones that will help the user to identify the position of the device when is close to the exclusion zones helping the user to be connected or maintain the connection with enough quality of service.
Claims 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being un-patentable over Waters US Patent Application No.:( US 2004/0206408 A1) hereinafter referred Waters, as in view of Negus et al   US Patent Application No.:( US 2015/0230105 A1) hereinafter referred Negus in further view of Lai et al   US Patent Appliction No.:( US 2019/0327124 A1) hereinafter referred Lai.
Waters disclose all the subject matter of the claimed invention with the exemption of the location of the access device and the uncertainty level are determined in response to a detection of a reboot of the access device as recited in claim 10.
Lai from the same or analogous art teaches the location of the access device and the uncertainty level are determined in response to a detection of a reboot of the access device (paragraph [0379], lines 1-13).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the access device and the uncertainty level are determined in response to a detection of a reboot of the access device as taught by Lai into the determination of a position of a mobile wireless device of Waters.   
The location of the access device and the uncertainty level are determined in response to a detection of a reboot of the access device can be modify/implemented by combining the location of the access device and the uncertainty level are determined in response to a detection of a reboot of the access device with the device. This process is implemented as a hardware solution or as firmware solutions of Lai into the determination of a position of a mobile wireless device of Waters.  As disclosed in Lai, the motivation for the combination would be to use the rebooting the device for triggering event becoming the method more efficient and reliable for a better communication.
For claim 11, Waters disclose all the subject matter of the claimed invention with the exemption of the location of the access device and the uncertainty level are determined in response to a detection of a movement of the access device beyond a threshold proximity as recited in claim 11.
Lai from the same or analogous art teaches the location of the access device and the uncertainty level are determined in response to a detection of a movement of the access device beyond a threshold proximity (paragraph [0350], lines 1-7).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the location of the access device and the uncertainty level are determined in response to a detection of a movement of the access device beyond a threshold proximity as taught by Lai into the determination of a position of a mobile wireless device of Waters.   
The location of the access device and the uncertainty level are determined in response to a detection of a movement of the access device beyond a threshold proximity can be modify/implemented by combining the location of the access device and the uncertainty level are Lai into the determination of a position of a mobile wireless device of Waters.  As disclosed in Lai, the motivation for the combination would be to use the detection of a movement of the access device beyond a proximity threshold, managing the movement according to the quality for a better communication.
For claim 14, Waters disclose all the subject matter of the claimed invention with the exemption of the one or more signals comprise cellular triangulation data as recited in claim 14.
Lai from the same or analogous art teaches the one or more signals comprise cellular triangulation data (paragraph [0312], lines 18-25).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the one or more signals comprise cellular triangulation data as taught by Lai into the determination of a position of a mobile wireless device of Waters.   
The one or more signals comprise cellular triangulation data can be modify/implemented by combining the one or more signals comprise cellular triangulation data with the device. This process is implemented as a hardware solution or as firmware solutions of Lai into the determination of a position of a mobile wireless device of Waters.  As disclosed in Lai, the motivation for the combination would be to use a triangulation to track the user position to provide a betters signal strength.
For claim 15, Waters disclose all the subject matter of the claimed invention with the exemption of the one or more signals comprise a physical address associated with at least one user of the access device as recited in claim 15.
Lai from the same or analogous art teaches the one or more signals comprise a physical address associated with at least one user of the access device (paragraph [0708], lines 4-14).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the one or more signals comprise a physical address associated with at least one user of the access device as taught by Lai into the determination of a position of a mobile wireless device of Waters.   
The one or more signals comprise a physical address associated with at least one user of the access device can be modify/implemented by combining the one or more signals comprise a physical address associated with at least one user of the access device with the device. This process Lai into the determination of a position of a mobile wireless device of Waters.  As disclosed in Lai, the motivation for the combination would be to use the physical address to identify the place where the signal is emitted becoming the method more efficient and reliable for a better communication.
Claims 13 are rejected under 35 U.S.C. 103 as being un-patentable over Waters US Patent Application No.:( US 2004/0206408 A1) hereinafter referred Waters, as in view of Negus et al   US Patent Application No.:( US 2015/0230105 A1) hereinafter referred Negus in further view of Pon et al   US Patent Appliction No.:( US 2014/0155084 A1) hereinafter referred Pon.
For claim 13, Waters disclose all the subject matter of the claimed invention with the exemption of the proximity of the access device to one or more exclusion zones comprises a cross-referencing of the location of the access device as determined based upon the information within the operating parameters request and other information available as recited in claim 13.
Pon from the same or analogous art teaches the proximity of the access device to one or more exclusion zones comprises a cross-referencing of the location of the access device as determined based upon the information within the operating parameters request and other information available (fig 2) (paragraph [0039], lines 1-23).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the proximity of the access device to one or more exclusion zones comprises a cross-referencing of the location of the access device as determined based upon the information within the operating parameters request and other information available as taught by Pon into the determination of a position of a mobile wireless device of Waters.   
The proximity of the access device to one or more exclusion zones comprises a cross-referencing of the location of the access device as determined based upon the information within the operating parameters request and other information available can be modify/implemented by combining the proximity of the access device to one or more exclusion zones comprises a cross-referencing of the location of the access device as determined based upon the information within the operating parameters request and other information available with the device. This process is implemented as a hardware solution or as firmware solutions of Pon into the determination of a position of a mobile wireless device of Waters. As disclosed in Pon, the motivation for the combination would be to use the cross-referencing of the location of the access device that will .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-8983493-B2
Brachet; Nicolas
US-20120058778-A1
WATERS; Deric W.
US-20150230105-A1
Negus; Kevin J.
US-20200300972-A1
WANG; Fengyu
US-20160056929-A1
KWON; Young Hoon
US-20190327124-A1
Lai; Hung-Quoc Duc
US-20040206408-A1
Peters, Ralf-Peter
US-6728522-B1
Marrah; Jeffrey Joseph

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642